Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 12, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Gros et al. (US 20150253469 A1; hereinafter, “Le Gros”) in view of Sepkhanov (US 2017/0292682 A1, hereinafter, “Sepkhanov”).
Regarding claim 1, Le Gros discloses an illumination system (FIG. 5), comprising:
a substrate (31) having a first surface and a second surface opposite the first surface (see FIG. 5: 31 has two opposing surfaces);
a Fresnel lens located on the first surface of the substrate (51); and
an array of lenses located on the second surface of the substrate (11), each lens in the array including a respective planar surface that contacts the second surface of the substrate (FIG. 5: lenslets 11 have a flat side connected to the second surface of the substrate),
each lens in the array further including a respective convex surface opposite the respective planar surface (see FIG. 5).
Le Gros does not disclose “at least two of the lenses in the array differing in at least one of width, length, thickness, or convex surface curvature.”
Sepkhanov discloses at least two of the lenses in the array differing in at least one of width, length, thickness, or convex surface curvature (60, Fig. 7, paragraphs [0099]-[0100]).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the features of Sepkhanov into the device of Fresnel.  The shapes and sizes of each of the lens elements of the optical plate can be modified and the shape or distribution of individual lenses can be defined based on the light source distribution or configuration (paragraphs [0099]-[0100]).  Such modification would have been a mere an obvious engineering variation well within the ordinary skill in the art.
 	Regarding claim 2, the modified Le Gros discloses the illumination system of claim 1, wherein the Fresnel lens is configured to produce a collimated beam and direct the collimated beam toward the first surface of the substrate (Fresnel lens 51 inherently collimates the light between its input and output).
	Regarding claim 3, the modified Le Gros discloses the illumination system of claim 2, wherein the Fresnel lens is configured to direct the collimated beam toward the first surface of the substrate along an axis that is generally orthogonal to the first surface of the substrate (the collimated light from Fresnel lens 51 is along an orthogonal axis of the first surface).
Regarding claim 4, Le Gros discloses the illumination system of claim 2, wherein the substrate is configured to receive the collimated beam through the first surface of the substrate and direct the collimated beam through the substrate to the second surface of the substrate (see FIG. 5: the collimated light passes through the substrate).
	Regarding claim 5, the modified Le Gros discloses the illumination system of claim 4, wherein the array of lenses is configured to receive the collimated beam from the second surface of the substrate and form a diverging beam from the collimated beam (FIG. 5: the collimated beam passes through lenslets 11 and eventually diverge).
	Regarding claim 6, the modified Le Gros discloses the illumination system of claim 5, wherein each lens in the array of lenses is configured to focus a respective portion of the collimated beam from the second surface of the substrate (see FIG. 5), each focused portion forming a respective converging beam (see FIG. 5: light exiting each lens converges), the converging beams being spatially superimposed to collectively form the diverging beam (FIG. 5: the collective output of the superimposed lights from the lenslets 11 diverge).
	Regarding claim 7, the modified Le Gros discloses the illumination system of claim 1, wherein at least one lens in the array of lenses has a central axis that is generally orthogonal to the second surface of the substrate (FIG. 5: each of the semi-spherical lenslets 11 have a central axis that is orthogonal to the second surface).
	Regarding claim 8, the modified Le Gros discloses the illumination system of claim 1, wherein at least two lenses in the array of lenses have respective central axes that are substantially parallel to each other (FIG. 5: each of the semi-spherical lenslets 11 have a central axis that is orthogonal to the second surface; since the semi-spheres have parallel surfaces, their orthogonal axis are parallel).
Regarding claim 9, the modified Le Gros discloses the illumination system of claim 1, wherein the second surface of the substrate is substantially parallel to the first surface of the substrate (see FIG. 5: entering and exiting surfaces of the substrate are substantially parallel).
	Regarding claim 10, the modified Le Gros discloses the illumination system of claim 1, further comprising a light source positioned at a focal plane of the Fresnel lens (paragraph 114: light source 7 is located at a distance ‘D’ from the Fresnel lens 51 which is equal to a focal length of the Fresnel lens).
	Regarding claim 12, the modified Le Gros discloses the illumination system of claim 1, wherein the convex surface of at least one lens of the array of lenses has a first curvature along a first axis and a second curvature along a second axis that is orthogonal to the first axis, the second curvature being different from the first curvature (see FIG. 5: under broadest reasonable interpretation, each semi-spherical microlens has a unique curvature plane on the top and a second curvature plane along the edges of the semi-sphere that is orthogonal to the curvature planes at the edges).

Regarding claim 16, Le Gros discloses a method for producing illumination (see FIG. 5), the method comprising:
collimating, with a Fresnel lens, a first light to form a collimated second light (Fresnel lens 51 collimates the incoming light to produce a collimated second light);
	directing the second light into a substrate through a first surface of the substrate to form a collimated third light, the first surface of the substrate being in contact with the Fresnel lens (collimated second light passes through the substrate attached to the Fresnel lens and forms a collimated third light at the second surface);
	directing the third light out of the substrate, through a second surface of the substrate, and into an array of lenses to form a collimated fourth light (collimated light from the substrate enters lenslets 11), each lens in the array including a respective planar surface that contacts the second surface of the substrate, each lens in the array further including a respective convex surface opposite the respective planar surface (see FIG. 5); and
	focusing, with the respective convex surfaces of the lenses in the array, respective portions of the fourth light to form converging fifth lights, the converging fifth lights being spatially superimposed to collectively form a diverging sixth light (see FIG. 5: the lights exiting lenslets 11 converge; the collective lights of the lenslets 11 for superimposed diverging sixth light).
Le Gros does not disclose “at least two of the lenses in the array differing in at least one of width, length, thickness, or convex surface curvature.”
Sepkhanov discloses at least two of the lenses in the array differing in at least one of width, length, thickness, or convex surface curvature (60, Fig. 7, paragraphs [0099]-[0100]).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the features of Sepkhanov into the device of Fresnel.  The shapes and sizes of each of the lens elements of the optical plate can be modified and the shape or distribution of individual lenses can be defined based on the light source distribution or configuration (paragraphs [0099]-[0100]).  Such modification would have been a mere an obvious engineering variation well within the ordinary skill in the art.
	Regarding claim 17, the modified Le Gros discloses the method of claim 16, further comprising:
producing, with a light source located at a focal plane of the Fresnel lens, the first light (paragraph 114: light source 7 is located at a distance ‘D’ from the Fresnel lens 51 which is equal to a focal length of the Fresnel lens).

	Regarding claim 18, Le Gros discloses an illumination system (see FIG. 5), comprising:

a Fresnel lens (51) configured to collimate diverging light to form collimated light (Fresnel lens 51 collimates the incoming light to produce a collimated second light);
a substrate (31) having a first surface in contact with the Fresnel lens and a second surface opposite the first surface (31 is sandwiched between Fresnel lens 51 and lenslet 11), the substrate configured to direct the collimated light into the substrate through the first surface and out of the substrate through the second surface (see FIG. 5: light passes through the substrate);
	an array of lenses located on the second surface of the substrate (11), each lens in the array including a respective planar surface that contacts the second surface of the substrate (FIG. 5: lenslets 11 have a flat side connected to the second surface of the substrate), the planar surfaces of the lenses in the array configured to direct respective portions of the collimated light into the respective lenses (see FIG. 5), each lens in the array further including a respective convex surface opposite the respective planar surface (lenslets 11 have plurality of convex lenses), the convex surface of the lenses in the array configured to focus the respective portions of the collimated light to form converging beams (see FIG. 5: light exiting each lens converges), the converging beams being spatially superimposed to collectively form a diverging illumination beam (FIG. 5: the collective output of the superimposed lights from the lenslets 11 diverge).
Le Gros does not disclose “at least two of the lenses in the array differing in at least one of width, length, thickness, or convex surface curvature.”
Sepkhanov discloses at least two of the lenses in the array differing in at least one of width, length, thickness, or convex surface curvature (60, Fig. 7, paragraphs [0099]-[0100]).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the features of Sepkhanov into the device of Fresnel.  The shapes and sizes of each of the lens elements of the optical plate can be modified and the shape or distribution of individual lenses can be defined based on the light source distribution or configuration (paragraphs [0099]-[0100]).  Such modification would have been a mere an obvious engineering variation well within the ordinary skill in the art.
	Regarding claim 19, the modified Le Gros discloses the illumination system of claim 18, further comprising a light source located at a focal plane of the Fresnel lens and configured to produce the diverging light (paragraph 114: light source 7 is located at a distance ‘D’ from the Fresnel lens 51 which is equal to a focal length of the Fresnel lens).
	Regarding claim 20, the modified Le Gros discloses the illumination system of claim 18, wherein the lenses in the array of lenses have respective central axes that are substantially parallel to one another (see FIG. 5).


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Le Gros as applied to claim 10 above, and further in view of Onaka et al. (US 20130194795 A1; hereinafter, “Onaka”).
Regarding claim 11, the modified Le Gros discloses the illumination system of claim 10, but does not disclose wherein the light source (FIG. 5: 7) includes, “a first light-emitting diode configured to emit light having a first color temperature and a second light-emitting diode configured to emit light having a second color temperature different from the first color temperature.”
However, Onaka explicitly discloses an LED apparatus (see FIG. 3, for example) wherein [the light source (FIG. 3: light emitting unit 2) including a first LED (FIG. 3: LED chip 9 and surface 15) having a first color temperature (paragraph 144: color temperature T2 is 6500 K), and a second LED (FIG. 3: LED chip 8 and surface 14) having a second color temperature (paragraph 144: color temperature T1 is 2500 K)] that is warmer than the first color temperature (paragraph 38: T1 is lower than T2, i.e., T1 is warmer than T2).
It would have been obvious before the effective filing date of the claimed invention to modify the light source 7 of Le Gros by using two LED chips having two different color temperatures, as taught by Onaka.  Therefore, one of ordinary skill in the art would have been motivated to make this modification in order to create a consistent combined light with variable chromaticity (paragraph 12 of Onaka).

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Le Gros as applied to claim 1 above, and further in view of Okada et al. (US 20070041199 A1; hereinafter, “Okada”).
Regarding claim 13, the modified Le Gros discloses the illumination system of claim 1, but does not specify, “further comprising an imaging sensor having a field of view centered around an axis that is substantially orthogonal to the second surface of the substrate.”
However, Okada discloses an illumination system (see FIG. 1) comprising an imaging sensor (FIG. 1: camera 14) having a field of view centered around an axis that is substantially orthogonal to the second surface of the substrate (FIG. 1: under broadest reasonable interpretation, both camera 14 and LED flash 20 are on the same flat surface and therefore the axis of the field of view of the camera is orthogonal to the surface of the substrate).
It would have been obvious before the effective filing date of the claimed invention to modify the device of Le Gros by incorporating the camera 14, as taught by Okada.  Therefore, one of ordinary skill in the art would have been motivated to make this modification in order to capture images that are lit by the LED flash light.

Regarding claim 14, the modified Le Gros discloses the illumination system of claim 13, wherein:
the convex surface of at least one lens of the array of lenses has a first curvature along a first axis and a second curvature along a second axis that is orthogonal to the first axis (see FIG. 5: under broadest reasonable interpretation, any two curvature planes along two perpendicular edges form the first and second curvatures);
the second curvature is different from the first curvature (FIG. 5: the first and second curvatures are different);
a ratio of the second curvature to the first curvature forms a lens aspect ratio (FIG. 5: the ratio between the two curvature planes of lenslets 11).
Le Gros does not disclose, “the imaging sensor has a sensor aspect ratio substantially equal to the lens aspect ratio.”
However, the illumination system of Okada further discloses that the aspect ratio of the produced light ‘R’ matches that of the imaging area ‘Q’ (see FIGs. 3 and 6).
It would have been obvious before the effective filing date of the claimed invention to modify the aspect ratio of the produced light and the imaging area in the combination of Le Gros and Okada; (NOTE: this interpretation is consistent with description of the equal aspect ratio as described in paragraph 59 of the Applicant’s PGPub).  One of ordinary skill in the art would have been motivated to make this modification in order to reduce the amount of power used by the flash source.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Le Gros as applied to claim 1 above, and further in view of Vasylyev (US 20100278480 A1).
Regarding claim 15, the modified Le Gros discloses the illumination system of claim 1, but does not disclose, “wherein the planar surface of each lens of the array of lenses is substantially rectangular.”
Vasylyev discloses an apparatus (see FIGs. 14 and 15C) wherein the first surface of each of the optical elements is substantially rectangular (see FIG. 15C and paragraph 191: element 6 has a rectangular shape).
It would have been obvious before the effective filing date of the claimed invention to modify the lenslets of Le Gros by shaping the base of each lenslet in a rectangular form, as taught by Vasylyev.  Therefore, one of ordinary skill in the art would have been motivated to make this modification "depending on the application, packing requirements, aesthetics and desired operating parameters" of the light output (see paragraph 191 of Vasylyev).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/            Primary Examiner, Art Unit 2844